DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendment filed 05/11/2022 has been entered. Claims 34-36 have been added. Claims 1-36 are pending in the application.  

Response to Arguments
Applicant's arguments filed 05/11/2022 have been fully considered. Each of applicant’s remarks is set forth, followed by examiner’s response.
In the Remarks, Applicant argues
(1) Huang at most only discloses moving user-input rules around within a conversation, not generating new rules according to Huang’s paragraph [0107]. The latest Office Action also refers to Huang's disclosure, at FIG. 5, of morphisms of a particular conversation scenario. However, Huang does not disclose that any of these morphisms are generated by any entity other than a user. Simply put, the morphisms of FIG. 5 of Huang are not described as being anything other than user-generated. As confirmation of this, Huang notes that these morphisms are portions of conversation scenario 40 ([0111 - 0113]) which, in turn, is created by editor unit 32 ([0105]). However, editor unit 32 is not disclosed as having any capability for generating rules. Rather, it is disclosed only as being a conventional editor with the added capability of suggesting rearrangements of user-input rules. [0106 - 0107]. Huang does not disclose that editor unit 32 has any capability to generate new conversation rules itself. The various morphisms of FIG. 5 are thus merely user-input rules. This is further confirmed by the fact that Huang discloses no mechanism for generating conversation rules. FIG. 4 of Huang illustrates conversation scenario editing device 30, i.e., the mechanism by which new conversation scenarios 40 are created. [0100 - 0102]. Notably, no component of FIG. 4 is able to generate conversation rules. As above, editor unit 32 at most is only capable of rearranging user-input rules, not generating new rules. [0106 - 0107]. Conversation scenario retention unit 33 is simply a storage for storing conversation scenarios 40 ([0108]), while language model generating unit 35 simply calculates the occurrence probabilities of word strings ([0109)]. The various units of FIG. 4 are not disclosed as having any ability to generate conversation rules.
As to point (1), Examiner respectfully disagrees. Huang discloses an editor interface for generating or editing data of a conversation scenario is displayed on the output unit (Fig. 4; [0105]). Huang further discloses a dynamic knowledge generating unit 36 functions to generate dynamic knowledge 40X based on the conversation scenario 40 stored in the conversation scenario retention unit 33. The dynamic knowledge 40X is data reconstructed from the conversation scenario 40 so that the conversation server 20 can search input sentences (morphisms) and reply sentences (objects) faster and efficiently (Fig. 24; [0170]). Huang illustrates the generating of morphisms based on a received morphism in Fig. 5; [0114]-[-115], describing a “morphism” of “I'd like something to eat.” (i.e. first rule) which transits a state to an “object” of “Do you like ramen?” that is a reply sentence X1 (i.e. triggers a response). Three morphisms (i.e. second rule), “No, I don't.”, “Yes, I do.” and (other)|(timer) are generated (i.e. suggested) based on the morphism of “I'd like something to eat.” and the reply sentence X1). Therefore, Huang teaches the limitation of generating, based on at least the first rule, a second rule for suggestion.
Claims 1-33 remain rejected as set forth below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-14, 17-22, 26-27, 29-30 and 32-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (hereinafter Huang), US 2010/0049513 A1.

Regarding independent claim 1, Huang teaches an electronic device (Fig. 1, 30; Fig. 4, 30; [0101]), comprising:
a display (Fig. 4, 34; [0104]); 
a memory ([0101] “a main memory (RAM), a read only memory (ROM) … an external storage device such as a hard disk drive”);
one or more processors ([0101] “a central process unit (CPU)”); and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors ([0101] “Programs are stored in the ROM or the hard disk drive of the conversation scenario editing device 30. The programs are loaded on the main memory and executed by the CPU, so that the conversation scenario editing device 30 operates”), wherein the one or more programs include instructions for: 
causing a graphical user interface for an interactive script editor to be displayed (Fig. 4; [0105] describes an editor interface for generating or editing data of a conversation scenario is displayed on the output unit; Fig. 17; [0040] illustrates a graphic user interface of an editing screen in the conversation scenario editing device; [0145]);
receiving, through the interactive script editor, a first rule, wherein the first rule is user-provided ([0018] describes the conversation scenario includes an object and a morphism, and the conversation scenario editing device further comprises an editor for generating the conversation scenario in which the input sentence is the morphism (i.e. a first rule) and the reply sentence is the object that corresponds to the morphism; Fig. 42, S2201; [0275] Examiner interprets the claimed first rule as the user’s utterance or text data input); 
generating, based on at least the first rule, a second rule for suggestion (Fig. 5; [0114]-[0115] describes a “morphism” of “I'd like something to eat.” (i.e. first rule) which transits a state to an “object” of “Do you like ramen?” that is a reply sentence X1 (i.e. triggers a response). Three morphisms (i.e. second rule), “No, I don't.”, “Yes, I do.” and (other)|(timer) are generated (i.e. suggested) based on the morphism of “I'd like something to eat.” and the reply sentence X1), wherein the first rule and the second rule each represent an environmental stimulus that triggers one or more responses to be performed by an interactive synthetic character (Fig. 5; [0114]-[0115] describes a “morphism” of “I'd like something to eat.” (i.e. first rule) which is an environmental stimulus that triggers the response “Do you like ramen?”. The second morphism “No, I don't.” which is an environmental stimulus that triggers a reply sentence (i.e. a response) “Too bad! Let's change the subject.” or the morphism “Yes, I do.” triggers a reply sentence “Then I'll show you a nice restaurant.”; [0021]-[0022] indicates operation control information in which an operation to be executed by the conversation device is sent along with the reply sentence. The conversation device is a terminal device (e.g., a robot) (i.e. an interactive synthetic character) that is controlled based on the operation control information; [0092] describes an output unit to output the reply sentence in a recognizable manner by a user. The output unit may be a robot (i.e. an interactive synthetic character) that can display images/texts on a display provided thereon, can illuminate illuminants provided thereon, can output voices/sounds via a speaker provided thereon, or can move its arms and so on. Such operations are controlled by the operation controller based on the operation control information; Fig. 1, 10; [0073] “the conversation device 10 may be a device or a toy that includes such an information processor. For example, the conversation device 10 may be a computer, a cellular phone, a so-called Internet appliance, a robot or the like”; Fig. 24; [0170] discloses a dynamic knowledge generating unit 36 functions to generate dynamic knowledge 40X based on the conversation scenario 40 stored in the conversation scenario retention unit 33. The dynamic knowledge 40X is data reconstructed from the conversation scenario 40 so that the conversation server 20 can search input sentences (morphisms) and reply sentences (objects) faster and efficiently); and
displaying the second rule in the interactive script editor as a first suggested rule (Fig. 5 illustrates three morphisms, “No, I don't.”, “Yes, I do.” and (other)|(timer) are presented in the state transition; [0145] indicates the state transition diagrams or the data (FIGS. 5 to 16) are generated or edited using a GUI such as an outline editor as shown in FIG. 17).

Regarding dependent claim 2, Huang teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Huang further teaches wherein the programs further include instructions for: 
receiving, through the interactive script editor, a first response, wherein the first rule triggers the first response to be performed by the interactive synthetic character (Fig. 5; [0114]; illustrates the GUI editor receives the user’s creation or editing a reply sentence X1 of “Do you like ramen?” (i.e. a first response) wherein the morphism of “I'd like something to eat.” (i.e. first rule) triggers the reply sentence X1; [0069]; [0072] describes the conversation device (i.e. the interactive synthetic character) receives the reply and operation control information to execute an operation(s) based on the received content according to the output of the reply and the operation control information).

Regarding dependent claim 3, Huang teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Huang further teaches wherein generating the second rule for suggestion is additionally based on data representing previous interactions with the interactive synthetic character (Fig. 26; [0176] describes morphemes are extracted by comparing the received character strings and morpheme groups previously stored in the morpheme database. Morphemes stored in the morpheme database are interpreted as data representing previous interactions with the interactive synthetic character).

Regarding dependent claim 4, Huang teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Huang further teaches wherein generating the second rule for suggestion is additionally based on a user-provided outline including specific content points for a conversation (Fig. 18; [0147]-[0150] describes the system can establish a conversation about various subjects (conversation themes) with a user.  The morphemes are generated from domain based on conversation theme; Figs. 19-23; [0158]-[0165] show an example of an input screen transition while a conversation scenario about a certain domain 200 is input).

Regarding dependent claim 5, Huang teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Huang further teaches wherein generating the second rule for suggestion is additionally based on a third rule, wherein the third rule is user-provided (Fig. 23; [0164]-[0165] describes the operator can continue inputting user's utterance sentences and system's utterance sentences to continue a conversation between the user and the automatic conversation system).

Regarding dependent claim 6, Huang teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Huang further teaches wherein generating the second rule for suggestion is additionally based on a fourth rule, wherein the fourth rule was previously displayed in the interactive script editor as a second suggested rule and was selected by a user of the interactive script editor (Fig. 18; [0147]-[0148] shows a data structure example of a conversation scenario stored in the conversation database; Fig. 26; [0176] describes morphemes are extracted from morpheme groups previously stored in the morpheme database).

Regarding independent claim 9, it is a method claim that corresponding to the device of claim 1. Therefore, it is rejected for the same reason as claim 1 above.

Regarding dependent claim 10, it is a method claim that corresponding to the device of claim 2. Therefore, it is rejected for the same reason as claim 2 above.

Regarding dependent claim 11, it is a method claim that corresponding to the device of claim 3. Therefore, it is rejected for the same reason as claim 3 above.

Regarding dependent claim 12, it is a method claim that corresponding to the device of claim 4. Therefore, it is rejected for the same reason as claim 4 above.

Regarding dependent claim 13, it is a method claim that corresponding to the device of claim 5. Therefore, it is rejected for the same reason as claim 5 above.

Regarding dependent claim 14, it is a method claim that corresponding to the device of claim 6. Therefore, it is rejected for the same reason as claim 6 above.

Regarding independent claim 17, it is a medium claim that corresponding to the device of claim 1. Therefore, it is rejected for the same reason as claim 1 above.

Regarding dependent claim 18, it is a medium claim that corresponding to the device of claim 2. Therefore, it is rejected for the same reason as claim 2 above.

Regarding dependent claim 19, it is a medium claim that corresponding to the device of claim 3. Therefore, it is rejected for the same reason as claim 3 above.

Regarding dependent claim 20, it is a medium claim that corresponding to the device of claim 4. Therefore, it is rejected for the same reason as claim 4 above.

Regarding dependent claim 21, it is a medium claim that corresponding to the device of claim 5. Therefore, it is rejected for the same reason as claim 5 above.

Regarding dependent claim 22, it is a medium claim that corresponding to the device of claim 6. Therefore, it is rejected for the same reason as claim 6 above.

Regarding dependent claim 26, Huang teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Huang further teaches wherein each environmental stimulus represents a potential input that may be received at a second electronic device implementing a traversable script generated using at least the first rule (Fig. 1, 10; [0072]-[0073] describes a conversation device 10 may be may be a device or a toy , e.g. a computer, a cellular phone, a so-called Internet appliance, a robot or the like (i.e. a second electronic device) receives an utterance by a user (user's utterance) as an input (i.e. a first rule) ) Fig. 2A; [0074]-[0075] illustrates the conversation device receives a user utterance).

Regarding dependent claim 27, Huang teaches all the limitations as set forth in the rejection of claim 26 that is incorporated. Huang further teaches wherein each potential input is one of either a movement input or a speech pattern input ([0075] describes the conversation device receives contents of the user's utterance (i.e. a speech pattern input))

Regarding dependent claim 29, it is a method claim that corresponding to the device of claim 26. Therefore, it is rejected for the same reason as claim 26 above.

Regarding dependent claim 30, it is a method claim that corresponding to the device of claim 27. Therefore, it is rejected for the same reason as claim 27 above.

Regarding dependent claim 32, it is a medium claim that corresponding to the device of claim 26. Therefore, it is rejected for the same reason as claim 26 above.

Regarding dependent claim 33, it is a medium claim that corresponding to the device of claim 27. Therefore, it is rejected for the same reason as claim 27 above.

Regarding dependent claim 34, Huang teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Huang further teaches wherein generating the second rule for suggestion is performed in response to receiving the first rule (Fig. 5; [0115] describes the morphisms "No, I don't." or "Yes, I do." is generated in response to receiving the morphism "I'd like something to eat.").

Regarding dependent claim 35, it is a method claim that corresponding to the device of claim 34. Therefore, it is rejected for the same reason as claim 34 above.

Regarding dependent claim 36, it is a method claim that corresponding to the device of claim 34. Therefore, it is rejected for the same reason as claim 34 above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied in claims 1, 9 and 17, in view of Lipman et al. (hereinafter Lipman), US 2011/0143631 A1.

Regarding dependent claim 7, Huang teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Huang does not explicitly disclose wherein generating the second rule for suggestion is additionally based on data relating to a user of the interactive synthetic character.
However, in the same field of endeavor, Lipman teaches generating the second rule for suggestion is additionally based on data relating to a user of the interactive synthetic character (Fig. 12a, 12b; [0383] describes a conversation designer window with to add Theme attributes and Dolls attributes; [0392] describes if the attribute set is “mood”, then each doll will be attributed a value for this attribute, such as “happy”, “sad”, “angry”, etc. During the conversation the conversation engine can access any of the doll attributes (local variables) and use it in the conversation; [0355]-[0357] describes data entered by user such as doll’s name and dolls personality can be used as attributes in conversation design).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of a conversation designer interface allowing user to set attributes to conversation generation as suggested in Lipman into Huang’s system because both of these systems are addressing a conversation scenario editor generates/edits a conversation scenario. This modification would have been motivated by the desire to improve toys for children and provide an interactive toy which responds appropriately to interaction with  a child (Lipman, [0002]).

Regarding dependent claim 15, it is a method claim that corresponding to the device of claim 7. Therefore, it is rejected for the same reason as claim 7 above.

Regarding dependent claim 23, it is a medium claim that corresponding to the device of claim 7. Therefore, it is rejected for the same reason as claim 7 above.

Allowable Subject Matter 
Claims 8, 16, 24, 25, 28 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Jowell et al. (US 7103585 B2) provides a system for providing an intelligent agent to interact with a user, querying a knowledge base associated with the intelligent agent to determine an appropriate response to the query.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143